Upon reading the humble Petition of John Stanyarn and John Martini two of the Executors of the last Will and Testament of James Megget late of St. Helena Planter deceased on behalf of the Minors, praying (for the reasons in their Said Petition contained) to be releivéd against the Management of • one Thomas Chisham who by his intermarriage with Martha Widow and Relict of the Said James Megget and Executrix of his Last Will possessed himself of the whole Estate real and personal of the Said Minors Children of the Said James Megget which was Devised to them by their Said Father’s Will, And upon Motion also made to this Court on behalf of the Petitioners The Court having taken the Same into Consideration have thought fit And So doth Order, That the Said Thomas Chisham and Martha his Wife do return into *422this Court on or before the day by Law appointed for holding the Same in August next, a full true perfect and distinct Account of their and either of their Executorship management and transactions of in and about the Said Orphans Estate, And that they do Shew Cause at the Same day, why they should not give Sufficient Security to this Court for the faithful Administration of the Said Estate to be approved of by the Master of this Court.
Alexr Stewart Deputy Register in Chancery
Upon the humble Petition of Alexander Garden Clerk Rector of the Parish of St. Philips Charles Town and John Guerard of the same place Merchant Guardians of the Person and Estate of David Guerard Gentleman; preferred to this Court, Setting forth, That they have been by various Accidents prevented from carrying into Execution the Order of this Court of the twenty Sixth February 1746, which they obtained upon their humble Petition to this Court,  And that they are Advised that the future taking down the roof of the Building to make the Additional Storeys will be attended with an Expence which will be an Absolute Loss to the Said Estate, And that the Estate will be much bettered, if the Said Building was carried on at once to the highth of three Storeys; It was therefore prayed that they might be Authorized and directed to carry on the Said Building mentioned in their Petition to the highth of three Stories and to compleat and finish the Same out of the Monies of the Said David Guerard in their hands and Such other moneys as they may take up on Account of the Said David Guerard on the Securities of the Rents of the Said Buildings for the benefit and Advantage of the Said Estate; Whereupon and on Motion made to this Court on behalf of the Petitioners, the Court hath taken the Same into Consideration, and have thought fit and so doth Order That the Said Petition be referred to the Master of this Court to inquire into the Expence of the proposed Building, and what Moneys the Guardians have in their hands to go on with the Same, and what further Sum it will require to finish the Same, and what will be the Rent of the Said Building when finished, And that he Report the same into this Court without Delay, to the intent, that if the carrying on the said Building shall appear to be for the Benefit of the Said Estate the same may be carryed into Execution without Delay.
Alexr Stewart Deputy Register in Chancery
On Reading the Petition of David Caw and his Wife Catherine and John Dutarque of the Province aforesaid Executors of the last Will of Noah Serre and also Testamentary Guardian of the Children of the Said Noah Serre, Setting forth amongst other things, That since the Death of the said Noah Serre and the intermarriage of the said Catherine with the said David Caw, Catharine Serre one of the Children of the said Noah Serre hath departed this Life intestate and without issue, by reason whereof the Petitioner David Caw and *423Catharine his Wife in right of the said Catharine are intitled to an equal Share of the personal Estate of the said Catherine Serre deceased with the Brothers and Sisters of the said deceased as they are Severally advised by their Counsel, And that they are willing and desirous to make a just and equal Distribution of the said Catherine Serre’s personal Estate between and among them the said Petitioners and the Brothers and Sisters of the Deceased; It was therefore prayed, That this Court wou’d appoint proper Persons to Divide and Allot to the said David Caw and Catharine his Wife their Share and proportion of the personal Estate of the said Catharine Serre deceased And the said Petitioners having Nominated John Gendron and  John Hentie Esquires Mr. Elias Horry Mr. Ralph Jermain Mr. Paul Bruneau and Mr. Alexander Chovin as proper Persons to be by this Court appointed for that purpose; The Court having considered the said Petition Doth Order, That the said John Gendron John Hentie, Elias Horry, Ralph Jermain, Paul Bruneau and Alexandr Chovin, or any four or five of them Do Divide and Allot to the said David Caw and Catharine his Wife their share and proportion of the said Catharine Serre’s personal Estate, And that they do make due Return of their Proceedings therein before the Master of this Court under their respective hands and Seals on or before the day appointed by Law for holding this Court in August next insuing, in order to his Reporting thereon to this Court, To the end that the said Division and Allotment so made and returned, may by this Court be Considered, and if reasonable may be Confirmed and made of Record in the Court, to perpetuate the Memory of the Said Division and Allotment, and for the general Satisfaction of the Parties concerned in the premisses.
Alexr Stewart Deputy Register in Chancery
Upon the humble Petition, preferred to this Court, of Abraham Waight, Isaac Waight and William Waight Surviving Executors of the last Will and Testament of Isaac Waight Planter deceased, and of William Hext and Mary his Wife, one of the Daughters and Devisees of the said Isaac Waight the Elder in behalf of themselves and Ann Sarah and Jacob Waight Minors Children of the said Isaac Waight the Testator, It is Ordered, for the reasons in the said Petition contained, that it be according to the prayer thereof, But that William Pinckney Esq. Master of this Court be and he is hereby Assigned Guardian of the Persons and Estates of the said Sarah Waight and Jacob Waight Minors until they severally attain their respective ages to the intent that due care be taken to see that Justice is done the Said Minors in the Said Division; And it is further Ordered That John Stanyarn Joseph Stanyarn John Stanyarn Junior John Ladson and Alexander Hext, or any three of four of them do make Division of the personal Estate of the Said Testator in the manner as in and by their Said Petition is prayed among the Petitioners the Testators Children, and that they return an Account thereof before the Master of this Court, *424on or before the 2d Tuesday of July next in order to his Reporting thereon to this Court, That if the Same be approved the Said Division may be finally Confirmed by this Court, and remain of Record in this Court to perpetuate the Memory of the Said Division.
Alexr Stewart Deputy Register in Chancery
Upon the Petition of the Reverend Mr. Thomas Bell Minister of the Gospel and the Members of the Presbyterian Congregation on James Island preferred to this Court, Setting forth amongst other things, That by the Death of Peter Hearn the Surviving Trustee under the last Will of Robert Uri deceased the execution of the Said Trust, as well as of the Several Trusts in the Wills of Daniel Evans and John Carmichael and in the Gift of Samuel Drake are intirely at a Stand, and altogether ineffectual for the purposes for which they were intended by the Said Testators and Donors; It was therefore prayed; That this Court would be pleased to appoint Some proper Persons to be Trustees for the Execution of the several Trusts in the said Wills specified and expressed And the following persons, to wit, John Rattray and Daniel Crawford of Charles Town Esquires Mr. Henry Sheriff Mr. Daniel Rivers and Mr. John Sandiford Senior being named as fit and proper Persons to be by this Court appointed Trustees for the execution of the Several Trusts and collecting receiving Securing paying and Applying the Several Donation Monies left to that Church; Whereupon and on Reading and Considering the said Petition and hearing Counsel for the Petitioners in that behalf; The Court doth Order, That the Said John Rattray and Daniel Crawford, Henry Sheriff, Daniel Rivers and John Sandiford Senior be and they are hereby appointed Trustees for the purposes aforesaid And that they or any three or four of them shall and lawfully may have full power and Authority to perform and execute the several Trusts aforesaid, and in the Said last Wills of Daniel Evans, Robert Uri, John Carmichael and in the Gift of the Said Samuel Drake directed agreeable to the intention of the Said Donor and Devisors and the prayer of the Said Petition as fully and amply to all Intents Constructions and purposes as if they had been Originally named Trustees for the Said purposes in and by the Said Wills and Deeds of the Said Daniel Evans, Robert Uri, John Carmichael and Samuel Drake. And on Motion It is further Ordered, That when and as often as any of the above named Trustees, shall happen to dye, or depart from this Province or refuse further to execute the Said Trusts, That the Survivors or Remaining Trustees of them Shall in every Such Case have full power to chuse one or more fit person or persons in the room of him or them So dying, departing this Province or refusing to act, who shall have full power to Manage and transact with the Said Surviving or remaining Trustees the Business and Affairs of the several Trusts abovementioned and expressed, And Do from time to time as often as any of the Said Trustees shall happen to dye, depart *425from this Province or refuse to act in the Said Trust or any or either of them.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber Thursday the twelfth day of May 1749 in the twenty Second Year of his Majesty’s Reign.
Present, His Excellency, The Governor; His Honor, the Lieutenant Governor; The Honorable James Kinloch, John Colleton, William Middleton, Alexander Vander Dussen, Hector Berenger De Beaufain, Esquires, William Pinckney Esq. Master in Chancery.
Upon Consideration, this present day, had of the humble Petition of Walter Izard Junior and Ralph Izard two of .the Executors of the last Will and Testament of Joseph Izard and Guardians of his Children preferred to this Court, For the reasons therein contained, It is Ordered That the Said Executors and Guardians may be at liberty and have Authority to lay out the Profits of the Minors Estate already made and to be made in the purchase of Slaves to be imployed on the Said Minors Estate for their use and benfit, Or that they may be impowered to let out the Said Monies to Interest to Such Persons and on Such Securities as shall be approved by the Master of this Court Subject to the further Order and Direction of the Court.
Alexr Stewart Deputy Register in Chancery
Upon reading the humble Petition of Mary Smith Executrix of the last Will of John Daniel of Charles Town Carpenter deceased, preferred to this Court; Setting forth, That the following Slaves named Robin a Carpenter, Matt a Cook and Sibley a House Wench and her Child Shoreham which among others were given and Devised by the Said John Daniel’s Will to and among his three Children Adam John and Mary to be equally divided among them at their attaining their ages of Maturity, are Since the Death of the Said John Daniel become so obstinate idle and ungovernable, that the Petitioner can make no benefit or Advantage of them for her Said Children, but by pretended Sickness or want of Imployment are rather a burthen than any advantage to the Said Children’s Estate, and also Setting forth that Since the Death of the Testator five of the other Slaves have dyed, and are therefore lost to the Petitioner’s Children, And further That the Petitioners Said late Husband in his life time did give a Negro Girl named Ruth who proves Sickly and of an untractable Disposition, and is at present of no advantage to her said Child but rather a Charge and Incumbrance by the Expence of her Cloaths, Physic and Taxing; It was therefore prayed  That this Court would give Orders and Directions in the premisses for selling the said Slaves, and putting the monies arising by the sale of the first mentioned Slaves out at Interest for the use of all the Petitioners Said Children, and the money arising by the Sale of the last mentioned Slave Ruth out at Interest for the Sole use of the Petitioner’s Said *426Daughter Mary, or that this Court take Such further Order therein as to them should seem meet; The Court having taken the said Petition into Consideration Doth Order that the same do stand referred to the Master of this Court and that he Report into this Court upon the Several Matters therein contained by the Time appointed by Law for the Sitting of this Court in August next, or as Soon after as the Court shall then next meet.
Alexr Stewart Deputy Register in Chancery